DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 03/29/2021.
Claims 1-20 present for examination.

Claim Objections
Claims 2, 4, 5, 9, and 16 are objected to because of the following informalities:
Claim 2, line 2, “during disconnection” should read “during the disconnection”;
Claim 2, line 6, “pulling a first-type message” should read “pulling the first-type message”;
Claim 4, line 8, “if not” should read “when the heartbeat detection request is not received”;
 Claim 5, line 4, “if yes” should read “when the heartbeat detection request is received”;
Claim 9, line 5, “establishing a persistent connection” should read “establishing the persistent connection”;
Claim 16, line 6, “pulling a first-type message” should read “pulling the first-type message”;
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 12, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (US 2011/0047219 A1), hereinafter Tripathi, in view of Yano et al. (US 2016/0148178 A1), hereinafter Yano.
Regarding claim 1, Tripathi discloses 
A method for transmitting a live message, executed by a client end (mobile device 209, FIG. 2), and a persistent connection being established between the client end and a service end, the method comprising:
	detecting periodically a status of the persistent connection (disconnection) with the service end (mobile server 250, FIG. 2) (page 3, [0029]: the client device detects a disconnection); and
	in response to detecting that the persistent connection is in a disconnected status, re-establishing the persistent connection with the service end (page 3, [0031]: during the time of the disconnection, presence application running on the mobile device periodically attempts to reestablish the communication channel between the server and the mobile device; page 4, [0032]: the network connectivity is restored and the communication channel is opened), and pulling data (cached presence/availability information) issued during disconnection of the persistent connection from the service end (page 4, [0032]: presence/availability information is automatically delivered to the client device; the cached presence updates are delivered to the client device).

Tripathi does not explicitly disclose 

However, Yano discloses 
	pulling a message (page 1, [0007]: acquire a message group from among a plurality of messages from server).

It would have been obvious to a person with ordinary skill in the art before the effective filign date of the claimed invention to incorporate feature of Yano to Tripathi because Tripathi discloses receiving cached presence/availability information from server (page 4, [0032]) and Yano further suggests mobile terminal acquire message group from a plurality of messages from server (page 1, [0007]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Yano in the Tripathi system in order to save resource by sending data as requested by mobile terminal.

Regarding claim 4, Tripathi and Yano disclose the method for transmitting a live message as described in claim 1.  Tripathi and Yano further disclose
detecting periodically whether a heartbeat detection request (heartbeat response/incoming notifications) is received, wherein the heartbeat detection request comprises a second-type message (notification) sent by the service end (mobile server) through the persistent connection (communication connection)(Tripathi: page 3, [0027]: presence application opens the communication connection and posts an HTTP request for a heartbeat response or an incoming notifications response sent utilizing communication server and mobile server; mobile server generally responds to the request within a certain set time period; when a notification is ready to be sent to the mobile device, then mobile server sends the notification immediately); and
	if not, detecting whether the persistent connection is in the disconnected status using a status detection request (Tripathi: page 3, [0027]: when presence application is not able to open the connection and connect to mobile server, presence application detects a state of disconnection; disconnections are detected actively when performing actions relating to presence application).

Regarding claim 7, Tripathi and Yano disclose the method for transmitting a live message as described in claim 1.  Tripathi and Yano further disclose 
screening and/or sorting the pulled first-type message based on a first-type message identifier displayed locally (page 3, [0049]: the messages are ordered based on message identifier), and displaying the pulled first-type message based on a processing result (page 3, [0049]: display the messages in the list according to this order).

Regarding claims 9, 15, and 18-20, the limitations of claims 9 and 15 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.
	
Regarding claim 12, the limitations of claim 12 is rejected in the analysis of claim 4 above and this claim is rejected on that basis.
		
	
Claims 2, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi in view of Yano, and further in view of Wheeler et al. (US 2014/0201289 A1), hereinafter Wheeler.
Regarding claim 2, Tripathi and Yano disclose the method for transmitting a live message as described in claim 1.  Tripathi and Yano further disclose 
the service end sends data issued during the disconnection of the persistent connection (Tripathi: page 4, [0032]: presence/availability information is automatically delivered to the client device; the cached presence updates are delivered to the client device).

Tripathi and Yano do not explicitly disclose
acquiring a first-type message identifier displayed locally;
	generating a request for pulling a first-type message based on the first-type message identifier displayed locally; and
	sending the request for pulling the first-type message to the service end, so that the service end returns the first-type message.

However, Wheeler discloses 
acquiring a first-type message identifier displayed locally (page 9, [0095]: request can include an identifier of the most recent notification record the client has received);
	generating a request for pulling a first-type message based on the first-type message identifier displayed locally (page 9, [0095]: request the server to provide all notification records that are more recent than the identified record); and
	sending the request for pulling the first-type message to the service end, so that the service end returns the first-type message (page 9, [0095]: request the server to provide all notification records that are more recent than the identified record).

It would have been obvious to a person with ordinary skill in the art before the effective filign date of the claimed invention to incorporate feature of Wheeler to Tripathi and Yano because Tripathi and Yano disclose receiving cached presence/availability information from server (Tripathi: page 4, [0032]) and Wheeler further suggests request data that are more recent than the received data (page 9, [0095]).


Regarding claims 10 and 16, the limitations of claims 10 and 16 are rejected in the analysis of claim 2 above and these claims are rejected on that basis.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi in view of Yano, and Wheeler, and further in view of Chilla et al. (US 2019/0238536 A1), hereinafter Chilla.
Regarding claim 3, Tripathi, Yano, and Wheeler disclose the method for transmitting a live message as described in claim 2.  Tripathi, Yano, and Wheeler do not explicitly disclose
the first-type message identifier is monotonous and increases incrementally.

However, Chilla discloses 
the first-type message identifier is monotonous and increases incrementally (page 9, [0063]: increments the message ID from the last message).

It would have been obvious to a person with ordinary skill in the art before the effective filign date of the claimed invention to incorporate feature of Chilla to Tripathi and Yano because Tripathi and Yano disclose receiving data from server after re-establishing connection (Tripathi: page 4, [0032]) and Chilla further suggests resuming communication session with client responsive to the message ID matching the expected value for the message ID and increments the message ID from last message  (page 9, [0063]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Chilla in the Tripathi and Yano system in order to uniquely identify each message.

Regarding claim 11, the limitations of claim 11 are rejected in the analysis of claim 3 above and this claim is rejected on that basis.
	
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi in view of Yano, and further in view of Sun et al. (US 2021/0076323 A1), hereinafter Sun.
Regarding claim 5, Tripathi and Yano disclose the method for transmitting a live message as described in claim 4.  Tripathi and Yano further disclose 
if yes, determining that the persistent connection is in a connected status (Tripathi: page 3, [0027]: receive notification/heartbeat response from mobile server).

Tripathi and Yano do not explicitly disclose 
displaying the received second-type message.

However, Sun discloses 
	displaying the received second-type message (page 12, [0120]: when WeChat maintains a persistent connection to the server, receives a message pushed by the server, the received message is displayed on the display screen).

It would have been obvious to a person with ordinary skill in the art before the effective filign date of the claimed invention to incorporate feature of Sun to Tripathi and Yano because Tripathi and Yano disclose receiving notification from server (Tripathi: page 3, [0027]) and Sun further suggests receive a message pushed by the server and display the received message (page 12, [0120]).
.

Claims 6, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi in view of Yano, and further in view of Kaneko et al. (US 2013/0117413 A1), hereinafter Kaneko.
Regarding claim 6, Tripathi and Yano disclose the method for transmitting a live message as described in claim 1.  Tripathi and Yano do not explicitly disclose 
receiving a first-type message prompt instruction sent by the service end through the persistent connection; and
	in response to the first-type message prompt instruction, pulling the first-type message from the service end.

However, Kaneko discloses 
receiving a first-type message prompt instruction sent by the service end through the persistent connection (page 18, [0263]: receives a response message to instruct the response/request executing section to acquire a content from a designated relaying device); and
	in response to the first-type message prompt instruction, pulling the first-type message from the service end (page 18, [0263]: in response to such an instruction from the server, the response/request executing section transmits the request message to the relaying device designated by the server).

It would have been obvious to a person with ordinary skill in the art before the effective filign date of the claimed invention to incorporate feature of Kaneko to Tripathi and Yano because Tripathi and Yano disclose client device reestablishes the communication channel between the server and the client device and receives data from server (Tripathi: page 3, [0031]) and Kaneko further suggests 
	One of ordinary skill in the art would be motivated to utilize the teachings of Kaneko in the Tripathi and Yano system in order to retrieve data from the appropriate server based on received instruction.

Regarding claims 13 and 17, the limitations of claims 13 and 17 are rejected in the analysis of claim 6 above and these claims are rejected on that basis.
	
	
Allowable Subject Matter
Claims 8 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lebedev et al. (US 2019/0306252 A1).  Detect a disconnection of user device from chat communication session and detect the user device reconnecting to the chat communication session.
Iinuma (US 2018/0098375 A1).  Detect unexpected disconnection, obtain a disconnection reason and disconnection time, and execute reconnect process and to automatically recover the connection.
Patel et al. (US 2012/0149348 A1).  Application server periodically attempt to re-establish a connection with UE; when the application server detects that the UE is back online, the application server retrieves the stored member update message during UE’s period of disconnection and forwards the member update message to UE.
Wen et al. (US 2015/0358272 A1).  Determine whether a persistent connection with application is disconnected; when the persistent connection is disconnected, backend server immediately re-establishes the persistent connection with the application.
Gaddam et al. (US 2013/0111572 A1).  Detect whether or not the persistent connection was lost, and the mobile station is allowed to reestablish a new persistent connection ([0055]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





Kaylee Huang
07/31/2021
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447